Title: To George Washington from Tobias Lear, 1 May 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia May 1st 1791.

We have not had the pleasure of hearing from you, since I had the honor to write on the 24 of last month; which letter was sent by the mail to Charleston, with a request to the Post Master to convey it by a private opportunity to Augusta or Columbia. As it would reach Charleston by the 12th of may there is no doubt but an opportunity will offer of sending it to either one or the other of those places before your arrival there, especially to the latter, between which and Charleston I am informed a Stage plys weekly. This letter goes by the mail to Petersburg, the Post Master at which place will be requested to send it by a private conveyance to Taylor’s ferry, where it will undoubtedly get some time before your arrival; but from every information I can obtain, this seems to be the most certain mode of conveying letters so as to meet you; for there is said to be but little communication between the Post Road in North Carolina and that by which you will return through the same State. For three weeks past I have written but once a week, as nothing has transpired of sufficient importance to render it necessary to write oftener, and I thought it better to direct one letter in such a manner as to be upon a moral certainty of reaching your hands, than to send two within the week with a probability of the miscarriage of one.
In my last letter I mentioned the intention of not engaging a House-keeper, unless experience should, after Fraunces’ arrival & the family being collected together, point out the necessity of such a character. But since that time there has been an application in behalf of a person for that place with such strong and favorable recommendations that Mrs Washington and myself have thought best to engage her, lest if this opportunity of engaging such a person should be neglected—we might not

have it in our power to obtain so suitable a one, if one should be found necessary hereafter. And upon a further consideration of the matter Mrs Washington thinks a House-keeper will be necessary at any rate. The History of the woman is this. She was brought up by Mrs Hill, wife of H. Hill Esqr. and lived with her many years as a House-keeper. About 6 or 8 years ago she married, and then left Mrs Hill. She married a Captain Emerson and has lived in a reputable & respectable manner with him till his death, which happened about 6 months since. As she was not left in circumstances to support herself & 3 Children without some employment, she has, through Mr Hill, made application for the place of House keeper in this family. Mr Hill recommends her in the warmest terms for honesty, industry & excellent management in a family. He says that Mrs Hill committed everything to her relative to family affairs, and had never, in any instance, cause to be dissatisfied with her doings. He likewise speaks highly of the goodness of her disposition, and the address with which she governs the Servants. Her prudence & œconomy, he says, will not be found among the least of her qualifications. The Known manner in which Mr Hill’s household affairs are conducted leave no room to doubt of his judgement in these matters; and there can be as little reason to doubt his veracity in respect to this woman, especially as he pledges himself for everything in which he recommends her. He further adds, that he would not have ventured to say so much in her behalf had he not known that she has conducted herself with as much propriety since she left Mrs Hill as she did while living with her. I took occasion to ask him why he did not take her into his family, as he must undoubtedly have occasion for a good house keeper. He observed that no consideration would induce him to pass by this opportunity of engaging her in that capacity, if he could, with any shadow of decency, discharge the woman who now holds that place in his family; but that she having lived with him for several years and conducted herself in a very blameless manner, he could not think of putting her off, althô he was sensible that this woman was possessed of qualifications much superior. The account given by Mr Hill is corroberated by Mr & Mrs Meredith & Clymer who had the best opportunity of knowing the woman while she lived at Mr Hill’s. She is about 45 years old. Her terms are £50 per year, with the privilege of having one of

her children, a girl about 7 years old, with her. This girl has, she says, been for some time past at Mr Wigden’s School—(where Nelly goes) and that she shall continue her there. Her other two Children she says she shall put out. To the sum of £50 objections were made as being much too high; but she did not incline to make any abatement. with respect to her Child, Mrs Washington told her that she did not beleive, upon experience, that she herself would be fond of its being in the family where it would be liable to receive so many bad impressions from the Servants—and, if that should be no objection, that she (Mrs Washington) had rather it should not be brought into the family. However, as the woman appeared very anxious on this head, it was granted on this condition, that, if, on your return, it should not be perfectly agreeable to you & to Mrs Washington she should then be removed from the family; and the woman’s engagement, Mrs Washington thought proper, should be only for six months, at the expiration of which, she is to engage to continue on the same terms, if her services are approved of.
Fraunces has not yet come on, and since this woman is engaged, I cannot say that I am anxious he should; his son, however, says there is no doubt but he will.
Captain Truxton, in a Ship of Mr Morris’, arrived here a few days ago from the East Indias. He says he frequently saw Lord Cornwallis, by whom he was treated with very great civility, and from whom he had a message to deliver to you to this effect: His Lordship congratulates General Washington on the establishment of a happy government in his Country—and the country on the accession of General Washington to the Office of Chief Magistrate—His Lordship wishes Genl Washington a long enjoyment of tranquility & happiness: for himself—his Lordship still continues to be in troubled waters, but for once he hopes he is in the right. Lord Cornwallis was about to take the field in person agains Tippo when Captain Truxton sailed. Truxton is said to have made one of the most lucrative voyages that has been made from this Country to the Indies.
The family is in good health. Mrs Lear unites with me in sentiments of the highest respect for you & in sincere prayers for your health. I have the honor to be with the truest attachment & most grateful affection Sir, Your Obliged & Very Hble Sert

Tobias Lear.

